 1PDECISIONSOF NATIONALLABOR RELATIONS BOARDtake Odessa Machine Products,Inc.,aWholly-Owned Subsidiary of Sparton CorporationandInternational Union,Allied IndustrialWorkers ofAmerica,AFL-CIO. Case 7-CA-10696April 17, 1974DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a chargefiled on November 1, 1973, byInternationalUnion, Allied IndustrialWorkers ofAmerica,AFL-CIO,herein calledthe Union, andduly served on Lake Odessa Machine Products, Inc.,a wholly-ownedsubsidiaryof SpartonCorporation,herein called the Respondent,the General Counselof the NationalLaborRelationsBoard, by theovalDirector for Region7, issued acomplaintonNovember13, 1973,against Respondent,allegingthat Respondent had engaged in and was engaging ingnfair labor practices affecting commercewithin themeaning of Section 8(aX5) and(1) and Section 2(6)and (7)of the National LaborRelations Act, asamended.Copies of the charge,complaint, andnotice of hearing beforean Administrative LawJudge wereduly served on the parties to thisproceeding.With respectto the unfair labor practices, thegpmplaint alleges in substancethat on October 4,1973,followingaBoardelectioninCase1-RC-11408theUnion was duly certified as theexclusive collective-bargainingrepresentative of Re-spondent's employees, in,the unit! foundappropriate; Iand that,commencingon or about October 29, 1973,and at all times thereafter,Respondenthas refused,and continuesto dateto refuse,to bargaincollective-lywith the Union as theexclusivebargainingrepresentative,althoughtheUnionhas requestedand is requestingit to do so. On November 21, 1973,Repondentfileditsanswer to the complaintadmittingin part,and denying in part,the allegationsin the complaint.On December3, 1973,counsel fortheGeneralCounselfiled directly with theBoard aMotion forSummaryJudgment. Subsequently, on December 10,973, the Board issued an order transferring theproceeding to theBoard and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgmentshould not begranted. Respon-dent thereafter filed a responseto Notice To ShowIOfd fictal notice is taken of therecordin the representation proceeding,Case 7-RC-11408, as the term "record" is defined in Secs.102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Ekctrosystemr, Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);GatdtaAge BeverageCo.,167NLRB 151, enfd.415 F.2d26 (C.A.5, 1969);S.tafype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164110 NLRB No. 13Cause,entitled Statement and Motions in OppositiontoGeneral Counsel's Summary Judgment Motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response totheNotice To Show Cause, Respondent contendsthat the certification of the Union was improper inthat the Board erred in failing to sustain, or toconduct a hearing upon, certain of its objections inthe second election herein.Our review of the record indicates that pursuant toa Stipulation for Certification Upon Consent Elec-tion, the first election was conducted on November1,1972. The tally of ballots indicated that 25 validballots were cast for, and 49 against, the Union, and4 ballots were challenged. The Union filed timelyobjections and, after a hearing, a Hearing Officerrecommended that the election be set aside and anew one conducted. No exceptions were filed and, onFebruary 7, 1973, the Board issued its Decision,Order, and Direction of Second Election in which itadopted the Hearing Officer's recommendations.The second election was conducted on March 5,1973, and the tally of ballots indicated that of 78eligiblevoters 52 cast valid ballots for, and 22against, the Union. The Respondent then filed seventimely objections. The Regional Director, after aninvestigation, on April 26, 1973, issued his report onobjections in which he recommended that they beoverruled in their entirety. Respondent then filedexceptions and a supporting brief concerning certainof the objections2 in which,inter alia,it requested ahearing.However, on October 4, 1973, the Boardissued its Decision and Certification of Representa-tive3 in which it found that the exceptions raised nomaterial or substantial issues of fact or law whichwould justify reversing the RegionalDirector'sfindings or require a hearing, and, accordingly,adopted the Regional Director's findings, conclu-sions, and recommendations and certified the Union.Respondent now contends (a) that, inasmuch as itsobjections raised substantial and material issues offact, the Board should reconsider its decision in therepresentation case or reopen the record therein, andNLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.2Objections2,3,4,and6 alleged that theUnionhad distributeddocuments containing substantial misrepresentations of material tact andhad made false statements, therebymisusing Board processes,all at a timewhen Respondent was unable to make effective answers.3 206 NLRB No. 73. LAKE ODESSA MACHINE(b) that the Board should articulateitsrationale inthe case.As to (a), the Board specifically found in itsDecision and Certification of Representative thatRespondent's exceptions raised no substantial andmaterial issueswhich would require a hearing.Further,Respondent's answer to the complaint andresponseto the Notice To Show Cause fail todemonstrateextraordinarycircumstances warrantingreconsiderationunder Section 102.65(e) of theBoard'sRules and Regulations,and in fact appear toraise nothing not previously considered.As to (b),the Regional Director's articulation of his rationale,which the Board adopted as its own,was adequate.4It accordingly appears that Respondent has raised noissue that it did not, or could not,have raised in therepresentation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.5All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board toreexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.Respondent also contends that the Board shouldremand the unfair labor practice case for hearingbecause(a) otherwise the Board and reviewing courtswill be denied a complete record, and (b) Respon-dent has a right to a hearing in unfair labor practicecasesunder the Act and the Board's Rules andRegulations.As to (a), the Board's Decision andCertification of Representative finding no merit inthe Respondent's exceptions necessarily ruled that acomplete record for all purposes, including that ofjudicial review, has been developed. As to (b), it isnow well established that, where no substantial issuesof fact and law are presented, neither our Act nor ourRules and Regulations require a hearing in thesubsequent unfair labor practice proceeding.6As we have found merit in none of Respondent'scontentions, we shall grant the Motion for SummaryJudgment.On the basis of theentirerecord,the Board nukesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,Lake Odessa Machine Products, Inc.,a wholly-owned subsidiary of the Sparton Corpora.tion,is,and has been at all times material herein, aMichigan corporation.At all times material herein,Respondent has maintained its principal office andplace of business at 1201 N. Fourth Avenue, in thecity ofLake Odessa,and State of Michigan,the onlyfacility involvedin this proceeding,and has been atall times material herein engaged in the manufactureofmetal stampings,wire products,and relatedproducts.During the yearending December 1972, whichperiodis representative of its operations,Respondentin the course and conduct of its business operations(a)purchasedand caused to be transported anddeliveredat its Lake Odessa,Michigan,place ofbusiness goods and materials valued in excess of$750,000, of whichgoods and materials valued inexcess of$750,000were transported and delivered toitsplace ofbusiness in Lake Odessa,Michigan,directly frompoints located outside the State ofMichigan, and (b)sold and distributed productsvalued in excessof $500,000,ofwhichproductsvalued in excessof $500,000 were shipped from saidplace of businessdirectly topoints located outside ofthe State ofMichigan.We find,on the basisof theforegoing, thatRespondent is, and has been at all times materialherein, an employerengaged in commerce within themeaning of Section2(6) and (7) of theAct, and thatitwill effectuatethe policies of the Act to assertjurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, AlliedIndustrialWorkers ofAmerica, AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.III.THEUNFAIRLABORPRACTICESA.TheRepresentationProceeding1.The unitThe following employeesof the Respondentconstitute a unit appropriate for collective-bargain-*The Board has held that no greater articulation-of its rationale isrequired ofit.Chaves Virginia Corporation, aWholly Owned Subsidiary ofBCC Industries, Inc,206 NLRB No. 122.5 SeePittsburghPlate Glass Co. v. N.LRB.,313 U.S.146, 162(1941);Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c).6 See cases cited in fn. 3 ofChayes Virginia Corporation, AWhollyOwwdSubsidiaryof BCCIndustries, Inc., supra 92DECISIONSOF NATIONALLABOR RELATIONS BOARDing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees,including all shipping and receiving employeesemployed by the Employer at its facility locatedat 1201 Fourth Avenue, Lake Odessa, Michigan;but excluding all office clerical employees, profes-sional employees, technical employees, guards,and supervisors as defined in the Act.2.The certificationOn March 5, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on October 4, 1973, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusal`Commencing on or about October 24, 1973, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 29, 1973, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since October 29, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Lake Odessa Machine Products, Inc., a wholly-owned subsidiary of Sparton Corporation, is anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.International Union, Allied Industrial Workersof America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees,including all shipping and receiving employeesemployed by the Employer at its facility located at1201 Fourth Avenue, Lake Odessa, Michigan; butexcluding all office clerical employees, professionalemployees, technical employees, guards, and supervi-sorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4.Since October 4, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within themeaningof Section 9(a) ofthe Act.5.By refusing on or about October 29, 1973, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act. LAKE ODESSA MACHINE6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with,restraining,and coercing,employ-ees inthe exercise of the rights guaranteed to them inSection7 of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Lake Odessa Machine Products, Inc., a wholly-owned subsidiary of Sparton Corporation, LakeOdessa,Michigan, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms andconditions of employment with International Union,Allied IndustrialWorkers of America, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in thefollowing appropriate unit:All production and maintenance employees,including all shipping and receiving employeesemployed by the Employer at its facility locatedat 1201 Fourth Avenue, Lake Odessa, Michigan;but excluding all office clerical employees, profes-sional employees, technical employees, guards,and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Lake Odessa, Michigan, facilitycopies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by theRegionalDirector for Region 7, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-93dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.T In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages,hours,and otherterms and conditions of employment with Inter-nationalUnion,Allied IndustrialWorkers ofAmerica,AFL-CIO,as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours,and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All production and maintenance employ-ees, including all shipping and receivingemployees employedby theEmployer at itsfacility located at 1201 Fourth Avenue, LakeOdessa,Michigan;but excluding all officeclerical employees,professional employees,technical employees,guards,and supervisorsas defined in the Act.LAKE ODESSA MACHINEPRODUCTS, INC., AWHOLLY-OWNEDSUBSIDIARYOF SPARTONCORPORATION(Employer)DatedBy(Representative)(Title)This is anofficial notice and must not be defacedby anyone. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutiveance with its provisions may be directed to thedaysfrom the date of posting and must not beBoard's Office, 500 Book Building, 1249 WashingtonaUered,defaced, or covered by any other material.Boulevard,Detroit,Michigan 48226, TelephoneAny questions concerning this notice or compli-313-226-3200.